Case 19-80064-TLS             Doc 12       Filed 01/16/19 Entered 01/16/19 08:53:25                        Desc Main
                                          Document      Page 1 of 21



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

                                                                          )
In re:                                                                    ) Chapter 11
                                                                          )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                            ) Case No. 19- 80064 -TLS
                                                                          )
                           Debtors.                                       ) (Joint Administration Requested)
                                                                          )

                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER
          (I) AUTHORIZING THE PAYMENT OF CERTAIN PREPETITION
    AND POSTPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

as follows in support of this motion (this “Motion”):

                                                 Relief Requested

         1.        The Debtors seek entry of an order, authorizing the Debtors to: (a) remit and pay

certain taxes and fees (as defined below) that accrued prior to the Petition Date; and (b) granting

related relief.2




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
     The relief sought herein would be subject to: (a) any order approving the Debtors’ use of cash collateral and/or
     any postpetition financing facilities (the “DIP Order”), the documentation in respect of any such postpetition
     financing facilities and/or use of cash collateral (the “DIP Documents”), the budget governing any such
     postpetition financing and/or use of cash collateral (the “DIP Budget”); and (b) any and all claims, liens, security
     interests, and priorities granted in connection with such postpetition financing facilities and/or use of cash
     collateral (the “DIP Claims”).
Case 19-80064-TLS         Doc 12     Filed 01/16/19 Entered 01/16/19 08:53:25             Desc Main
                                    Document      Page 2 of 21



                                      Jurisdiction and Venue

       2.        The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.        The bases for the relief requested herein are sections 105(a), 363(b), 507(a)(8), and

541 of the Bankruptcy Code, Bankruptcy Rules 6003 and 6004, and Rule 9013-1 of the Nebraska

Rules of Bankruptcy Procedure (the “Local Rules”).

                                             Background

       5.        The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

       6.        On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have

                                                   2
Case 19-80064-TLS            Doc 12       Filed 01/16/19 Entered 01/16/19 08:53:25                       Desc Main
                                         Document      Page 3 of 21



requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.

        7.       A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                                The Debtor’s Taxes and Fees Obligations

        8.       The Debtors collect, withhold, and incur sales, use, withholding, income, franchise,

and property taxes, as well as other business and regulatory fees (collectively, the “Taxes and

Fees”).3 The Debtors remit the Taxes and Fees to various federal, state, and local governments,

including taxing and licensing authorities, identified in a schedule attached hereto as Exhibit A4

(collectively, the “Authorities”). Taxes and Fees are remitted and paid by the Debtors through

checks and electronic funds transfers that are processed through their banks and other financial

institutions. The Debtors estimate that approximately $31.6 million in Taxes and Fees are

outstanding as of the Petition Date, in addition to other amounts that will become due and owing

to the Authorities after the Petition Date in the ordinary course.




3
    By this Motion, the Debtors do not seek the authority to collect and remit state and federal employee-related taxes
    and withholdings. Such relief is instead requested in the Debtors’ Motion for Entry of An Order (I) Authorizing
    the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and
    (B) Continue Employee Benefits Programs, and (II) Granting Related Relief, filed contemporaneously herewith.
4
    Although Exhibit A is intended to be comprehensive, the Debtors may have inadvertently omitted Authorities
    from Exhibit A. By this Motion, the Debtors request relief with respect to Taxes and Fees payable to all
    Authorities, regardless of whether such Authority is specifically identified on Exhibit A. In the event the Debtors
    pay any Authority not included on Exhibit A, the Debtors will file a notice with the Court listing such Authority
    within 15 days of such payment.
Case 19-80064-TLS           Doc 12      Filed 01/16/19 Entered 01/16/19 08:53:25                     Desc Main
                                       Document      Page 4 of 21



        9.        The Debtors pay the Taxes and Fees to the Authorities on a periodic basis, remitting

them monthly, quarterly, semi-annually, or annually depending on the nature and incurrence of a

particular Tax or Fee. The Debtors seek authority pursuant to this Motion to make such payments

where: (a) Taxes and Fees accrue or are incurred postpetition; (b) Taxes and Fees accrued or were

incurred prepetition but were not paid prepetition or were paid in an amount less than actually

owed; (c) Taxes and Fees paid prepetition by the Debtors were lost or otherwise not received in

full by any of the Authorities; or (d) Taxes and Fees incurred for prepetition periods may become

due after the commencement of these chapter 11 cases.

        10.       In addition, the Debtors collect and hold certain outstanding tax liabilities in trust

for the benefit of the applicable Authorities, and these funds may not constitute property of the

Debtors’ estates.

        11.       The Taxes and Fees are summarized as follows:

                                                                                                  Approximate
                                                                              Approximate
                                                                                                  Amount Due
     Category                           Description                        Amount Accrued
                                                                                                 During the Next
                                                                           as of Petition Date
                                                                                                    21 Days

Sales and Use         Taxes imposed on the sale and purchase of certain        $11,500,000          $11,500,000
Taxes                 goods and services

Income Taxes          Taxes imposed on the Debtors’ income in the                          $0                 $0
                      ordinary course of operating their businesses

Franchise Taxes       Taxes required to conduct business in the                            $0                 $0
                      ordinary course

Property Taxes        Taxes and obligations related to real and personal       $18,800,000          $3,800.0005
                      property holdings

Miscellaneous         The Debtors remit other taxes and fees required              $159,000            $159,000
Taxes and Fees        to operate their business in certain states,
                      including business and occupation taxes and
                      commercial activity taxes



5
    This estimate represents the sum of all property tax payments which are due and payable through February 1,
    2019.


                                                        4
Case 19-80064-TLS              Doc 12      Filed 01/16/19 Entered 01/16/19 08:53:25                       Desc Main
                                          Document      Page 5 of 21



                                                                                                      Approximate
                                                                                Approximate
                                                                                                      Amount Due
       Category                            Description                       Amount Accrued
                                                                                                     During the Next
                                                                             as of Petition Date
                                                                                                        21 Days

Audits                   Investigations by the Authorities with respect to           $1,100,0006                     $0
                         the above categories, which may result in the
                         imposition of Assessments (as defined herein),
                         together with interest and possible fines and
                         penalties to become payable

                                                                     Total        $31,559,000           $15,459,000


II.       Sales and Use Taxes.

          12.      The Debtors incur, collect, and remit sales and use taxes to the Authorities in

connection with the sale and purchase of goods and services (collectively, the “Sales and Use

Taxes”). Additionally, the Debtors purchase a variety of equipment, materials, supplies, and

services necessary for the operation of their business from vendors who may not operate or be

registered to collect tax in the state where the goods are to be delivered or the services are to be

performed and, therefore, these vendors do not charge the Debtors sales tax in connection with

such purchases of goods or services. In these cases, applicable law generally requires the Debtors

to subsequently pay use taxes on such purchases to the applicable Authorities. The Debtors

generally remit Sales and Use Taxes on a monthly basis.

          13.      In 2017, the Debtors paid approximately $106.3 million in the aggregate in Sales

and Use Taxes to the Authorities, excluding sales tax paid directly to vendors. As of the Petition

Date, the Debtors estimate that they have incurred or collected approximately $ 11.7 million in




6
      This estimate includes the Assessments that the applicable taxing authorities have asserted may be charged against
      the Debtors. To the extent the Assessments exceed $1,100,000, the Debtors reserve the right to seek further relief
      from the Court to pay additional prepetition Taxes and Fees. Nothing in the above table, this Motion, or any
      related order constitutes or should be construed as an admission of liability by the Debtors with respect to any
      Audit or Assessment. The Debtors expressly reserve all rights with respect to any Audit. Furthermore, the
      Debtors reserve the right to contest any Assessment, if any, claimed to be due as a result of the Audits.
Case 19-80064-TLS               Doc 12      Filed 01/16/19 Entered 01/16/19 08:53:25                      Desc Main
                                           Document      Page 6 of 21



sales and use taxes that have not been remitted to the relevant Authorities, $11.7 million of which

are currently payable or will become payable during the next 21 days.

III.       Income and Franchise Taxes.7

           14.      Historically, in the ordinary course of operating their businesses, the Debtors have

incurred state and federal income taxes, including some amounts on account of foreign income

taxes (collectively, the “Income Taxes”). The Debtors pay income taxes on a quarterly basis.

In addition, the Debtors are required to pay various state franchise taxes independent of income

taxes in certain jurisdictions in order to continue conducting their businesses pursuant to state laws

(collectively, the “Franchise Taxes” and, together with the Income Taxes, the “Income and

Franchise Taxes”). The Debtors typically pay the Franchise Taxes alongside state income tax,

although in certain jurisdictions, Franchise Taxes are paid separately on a quarterly or annual basis.

In 2017, the Debtors paid approximately $157,000 in Income and Franchise Taxes to the applicable

Authorities. As of the Petition Date, the Debtors estimate that do not owe any amounts to the

relevant Authorities on account of prepetition Income and Franchise Taxes, nor will any such

amounts become payable during the next 21 days. 8

IV.        Property Taxes.

           15.      State and local laws in the jurisdictions where the Debtors operate generally grant

Authorities the power to levy property taxes against the Debtors’ real and personal property

(collectively, the “Property Taxes”). To avoid the imposition of statutory liens on their real and

personal property, the Debtors typically pay property taxes in the ordinary course of business on


7
       The Debtors reserve the right to make deferred payments on account of the Income and Franchise Taxes at the
       end of these chapter 11 cases pursuant to section 1129(a)(9)(C) of the Bankruptcy Code.
8
       In certain jurisdictions, franchise taxes are included on the Debtors’ state income tax return. For the avoidance
       of doubt, the Debtors are seeking authority to continue remitting franchise taxes which are included on income
       tax returns in the ordinary course of business and consistent with past practices.


                                                            6
Case 19-80064-TLS               Doc 12      Filed 01/16/19 Entered 01/16/19 08:53:25                         Desc Main
                                           Document      Page 7 of 21



an annual or semi-annual basis, depending on the Authority.                            In 2017, the Debtors paid

approximately $23 million in Property Taxes to the applicable Authorities. The Debtors estimate

that they have accrued approximately $18.8 million in property taxes as of the Petition Date, of

which approximately $3.8 million is currently payable or will become payable during the next 21

days.

V.        Miscellaneous Taxes and Fees.

          16.       The Debtors incur a variety of taxes and fees required to operate their businesses in

certain states and foreign jurisdictions, including business and occupation taxes, business licensing

and annual report fees, commercial activity taxes, fees related to liquor sales, and gross margin

taxes. The Debtors remit these taxes and fees to the relevant Authorities on a monthly, quarterly,

or annual basis, depending on the Authority. 9 In general, the Debtors pay to the appropriate

Authorities such fees as the Debtors deem reasonably appropriate for the operation of their

businesses.

          17.       In 2017, the aggregate amount of miscellaneous taxes and fees that the Debtors paid

was approximately $617,000. As of the Petition Date, the Debtors estimate that they owe

approximately $159,000 to the relevant Authorities on account of business taxes and fees, of which

approximately $159,000 are currently payable or will become payable during the next 21 days.

VI.       Audits.

          18.       The Debtors are currently subject to ongoing audit investigations in several

jurisdictions and may be subject to further investigations on account of tax returns and/or

obligations in prior years (collectively, the “Audits”). The Audits may result in additional




9
      Any fees related to liquor sales are likely claims entitled to administrative priority under section 503(b)(9) of the
      Bankruptcy Code, but the Debtors seek permission here to pay those fees out of an abundance of caution.
Case 19-80064-TLS             Doc 12      Filed 01/16/19 Entered 01/16/19 08:53:25                       Desc Main
                                         Document      Page 8 of 21



prepetition Taxes and Fees being assessed against the Debtors (such additional Taxes and Fees,

collectively, the “Assessments”). The Debtors estimate that, pursuant to the Audits, the Debtors

may be subject to $1.1 million in Assessments, including work paper, interest and other costs,

pursuant to the Audits.10 This estimate, however, is preliminary and subject to change and further

investigations may occur in the ordinary course.

                                                 Basis for Relief

         19.      The Debtors believe that any failure to pay the Taxes and Fees could materially

disrupt the Debtors’ business operations in several ways: (a) the Authorities may initiate audits of

the Debtors, which would unnecessarily divert the Debtors’ attention from the restructuring

process; (b) the Authorities may attempt to suspend the Debtors’ operations, file liens, seek to lift

the automatic stay, and pursue other remedies that will harm the estates; and (c) certain of the

Debtors’ directors and officers could be subject to claims of personal liability, which would likely

distract those key employees from their duties related to the Debtors’ restructuring. In addition,

the Debtors collect and hold certain outstanding tax liabilities in trust for the benefit of the

applicable Authorities, and these funds may not constitute property of the Debtors’ estates.

Moreover, unpaid Taxes and Fees may result in penalties, the accrual of interest, or both.

I.       Certain of the Taxes and Fees May Not Be Property of the Debtors’ Estates.

         20.      Many of the Taxes and Fees are collected or withheld by the Debtors on behalf of

the applicable Authorities and are held in trust by the Debtors. See, e.g., I.R.C. § 7501 (stating

that certain taxes and fees are held in trust). As such, these Taxes and Fees are not property of the

Debtors’ estates under section 541 of the Bankruptcy Code. See, e.g., Begier v. Internal Revenue


10
     Nothing in this Motion or any related order constitutes or should be construed as an admission of liability by the
     Debtors with respect to any Audit or Assessment. The Debtors expressly reserve all rights with respect to any
     Audit. Furthermore, the Debtors reserve the right to contest any Assessment, if any, claimed to be due as a result
     of the Audits.


                                                          8
Case 19-80064-TLS             Doc 12      Filed 01/16/19 Entered 01/16/19 08:53:25                    Desc Main
                                         Document      Page 9 of 21



Serv., 496 U.S. 53, 57–60 (1990) (holding that any prepetition payment of trust fund taxes is not a

transfer subject to avoidance because such funds are not the debtor’s property); In re First Pay,

Inc., 773 F.3d 583, 590 (4th Cir. 2014) (same); DuCharmes & Co. v. Mich. (In re DuCharmes &

Co.), 852 F.2d 194 (6th Cir. 1988) (per curiam) (same); In re Shank, 792 F.2d 829, 833 (9th Cir.

1986) (sales tax required by state law to be collected by sellers from their customers is a “trust

fund” tax and not released by bankruptcy discharge); DeChiaro v. N.Y. State Tax Comm’n, 760

F.2d 432, 435–36 (2d Cir. 1985) (same); Rosenow v. Ill. Dept. of Revenue (In re Rosenow), 715

F.2d 277, 279–82 (7th Cir. 1983) (same); W. Surety Co. v. Waite (In re Waite), 698 F.2d 1177,

1179 (11th Cir. 1983) (same). To the extent these “trust fund” taxes are collected, they are not

property of the Debtors’ estates under section 541(d) of the Bankruptcy Code. See In re Am. Int’l

Airways, Inc., 70 B.R. 102, 104–05 (Bankr. E.D. Pa. 1987). Because the Debtors may not have an

equitable interest in funds held on account of such “trust fund” taxes, the Debtors should be

permitted to pay those funds to the Authorities as they become due. 11

II.       Certain of the Taxes and Fees May Be Secured or Priority Claims Entitled to Special
          Treatment under the Bankruptcy Code.

          21.      Claims for certain of the Taxes and Fees are or may be priority claims entitled to

payment before general unsecured claims. See 11 U.S.C. § 507(a)(8) (describing taxes entitled to

priority treatment). Moreover, to the extent that such amounts are entitled to priority treatment

under the Bankruptcy Code, the respective Authorities may attempt to assess interest and penalties

if such amounts are not paid. See 11 U.S.C. § 507(a)(8)(G) (granting eighth priority status to “a

penalty related to a claim of a kind specified in this paragraph and in compensation for actual

pecuniary loss”). Claims entitled to priority status pursuant to section 507(a)(8) of the Bankruptcy


11
      For the avoidance of doubt, the Debtors hereby request authority to pay the Taxes and Fees as provided herein
      regardless of whether such Taxes and Fees constitute trust fund obligations.
Case 19-80064-TLS        Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25             Desc Main
                                  Document     Page 10 of 21



Code must be paid in full under a confirmable plan pursuant to section 1129(a)(9)(C) of the

Bankruptcy Code. Therefore, payment of certain of the Taxes and Fees at this time only affects

the timing of the payment for the amounts at issue and will not unduly prejudice the rights and

recoveries of junior creditors.

III.   Payment of the Taxes and Fees as Provided Herein Is a Sound Exercise of the Debtors’
       Business Judgment.

       22.     Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he [debtor],

after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Under this section, a court may authorize a debtor

to pay certain prepetition claims. Courts generally acknowledge that it is appropriate to authorize

the payment of prepetition obligations where necessary to protect and preserve the estate. See,

e.g., In re Total Hockey, Inc., No. 16-44815 (CER) (Bankr. E.D. Mo. July 8, 2016) (authorizing

debtor to pay certain prepetition taxes); In re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr.

E.D. Mo. Apr. 15, 2016) (same); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo.

Jan. 14, 2016); see also In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989)

(authorizing debtor to pay prepetition wages); Armstrong World Indus., Inc. v. James A. Phillips,

Inc. (In re James A. Phillips, Inc.), 29 B.R. 391, 398 (S.D.N.Y. 1983) (authorizing debtor to pay

prepetition claims of suppliers); see also In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D.

Tex. 2002).    In so doing, these courts acknowledge that several legal theories rooted in

sections 105(a) and 363(b) of the Bankruptcy Code support the payment of prepetition claims as

requested herein.

       23.     Pursuant to section 363(b) of the Bankruptcy Code, courts may authorize payment

of prepetition obligations where a sound business purpose exists for doing so. See Ionosphere

Clubs, 98 B.R. at 175 (noting that section 363(b) provides “broad flexibility” to authorize a debtor


                                                10
Case 19-80064-TLS         Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25                Desc Main
                                   Document     Page 11 of 21



to honor prepetition claims where supported by an appropriate business justification); see also

James A. Phillips, Inc., 29 B.R. at 397 (relying upon section 363 as a basis to allow a contractor to

pay the prepetition claims of suppliers who were potential lien claimants). Indeed, courts have

recognized that there are instances when a debtor’s fiduciary duty can “only be fulfilled by the

preplan satisfaction of a prepetition claim.” CoServ, 273 B.R. at 497.

        24.     In addition, courts may authorize payment of prepetition claims in appropriate

circumstances based on section 105(a) of the Bankruptcy Code. Section 105(a) codifies the

Court’s inherent equitable powers to “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Under section 105(a),

courts may authorize pre-plan payments of prepetition obligations when essential to the continued

operation of a debtor’s businesses. See, e.g., In re C.A.F. Bindery, Inc., 199 B.R. 828, 835 (Bankr.

S.D.N.Y. 1996); see also In re Fin. News Network Inc., 134 B.R. 732, 735–36 (Bankr. S.D.N.Y.

1991) (holding that the “doctrine of necessity” stands for the principle that a bankruptcy court may

allow pre-plan payments of prepetition obligations where such payments are critical to the debtor’s

organization”). Specifically, the Court may use its power under section 105(a) of the Bankruptcy

Code to authorize payment of prepetition obligations pursuant to the “necessity of payment” rule

(also referred to as the “doctrine of necessity”). See, e.g., Ionosphere Clubs, 98 B.R. at 176.

        25.     These standards are satisfied here. The Debtors’ ability to pay the Taxes and Fees

is critical to the efficient and value-maximizing administration of the Debtors’ estates. If certain

Taxes and Fees remain unpaid, certain Governmental Authorities may seek to impose penalties on

the Debtors’ directors, officers, or employees, thereby distracting them from the administration of

the Debtors’ chapter 11 cases. See, e.g., Neb. Rev. Stat. § 77-2713(1) (“Any person required . . .

to pay over any tax . . . [who fails to pay such tax] shall . . . be guilty of a Class IV felony.”). Any
Case 19-80064-TLS         Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25               Desc Main
                                   Document     Page 12 of 21



collection action on account of such penalties, and any ensuing liability, would distract the Debtors

and their personnel to the detriment of all parties in interest. The dedicated and active participation

of the Debtors’ officers and employees is essential to the orderly administration of these chapter

11 cases and maximizing the value of the Debtors’ estates for the benefit of their stakeholders.

       26.     Further, the Debtors’ liability to pay the Taxes and Fees may ultimately result in

increased tax liability for the Debtors if interest and penalties accrue on the tax claims. Many of

the Taxes and Fees may be entitled to priority status pursuant to section 507(a)(8)(C) of the

Bankruptcy Code. As priority claims, these obligations must be paid in full before any general

unsecured obligations of the Debtors may be satisfied. The Debtors’ failure to pay the prepetition

Taxes and Fees as they come due thus may ultimately increase the amount of priority claims held

by the Authorities against the Debtors’ estates to the detriment of the Debtors’ general unsecured

creditors and other stakeholders. See 11 U.S.C. § 507(a)(8)(C), (G). Accordingly, the Court should

grant the Debtors authority to pay, in their sole discretion, the prepetition Taxes and Fees as

provided herein.

       27.     Courts in this circuit and other jurisdictions have often authorized payment of

prepetition taxes under section 363(b) of the Bankruptcy Code. See, e.g., In re Gordmans Stores,

Inc., No. 17-80304 (TLS) (Bankr. D. Neb. Mar. 14, 2017) (authorizing debtors to pay prepetition

taxes); In re Total Hockey, Inc., No. 16-44815 (CER) (Bankr. E.D. Mo. July 8, 2016) (same); In

re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. Apr. 15, 2016) (same); In re

Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) (same); see also In re




                                                  12
Case 19-80064-TLS             Doc 12     Filed 01/16/19 Entered 01/16/19 08:53:25                      Desc Main
                                        Document     Page 13 of 21



Breitburn Energy Partners LP, No. 16-11390 (SMB) (Bankr. S.D.N.Y. June 15, 2016) (same); In

re Aeropostale, Inc., No 16-11275 (SHL) (Bankr. S.D.N.Y. June 3, 2016) (same). 12

IV.       Cause Exists to Authorize the Debtors’ Financial Institutions to Honor Checks and
          Electronic Fund Transfers.

          28.      The Debtors have sufficient funds to pay the amounts described in this Motion in

the ordinary course of business by virtue of expected cash flows from ongoing business operations

and anticipated access to debtor-in-possession financing and cash collateral. In addition, under the

Debtors’ existing cash management system, the Debtors can readily identify checks or electronic

transfer requests as relating to an authorized payment in respect of the Taxes and Fees.

Accordingly, the Debtors believe that checks or electronic transfer requests, other than those

relating to authorized payments, will not be honored inadvertently. Therefore, the Debtors

respectfully request that the Court authorize all applicable financial institutions, when requested

by the Debtors, to receive, process, honor, and pay any and all checks or electronic transfer requests

in respect of the relief requested in this Motion.

                      The Requirements of Bankruptcy Rule 6003 Are Satisfied

          29.      Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, authorizing the Debtors to pay the Taxes and Fees that in the

ordinary course of business as well as granting the other relief requested herein is integral to the

Debtors’ ability to transition their operations into these chapter 11 cases. As supported by the First

Day Declaration, failure to receive such authorization and other relief during the first 21 days of

these chapter 11 cases would severely disrupt the Debtors’ operations at this critical juncture. For


12
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request to the Debtors’ proposed counsel.
Case 19-80064-TLS        Doc 12     Filed 01/16/19 Entered 01/16/19 08:53:25             Desc Main
                                   Document     Page 14 of 21



the reasons discussed herein, the relief requested is necessary in order for the Debtors to operate

their businesses in the ordinary course and preserve the ongoing value of the Debtors’ operations

and maximize the value of their estates for the benefit of all stakeholders. Accordingly, the Debtors

submit that they have satisfied the “immediate and irreparable” standard of Bankruptcy Rule 6003

to support granting the relief requested herein.

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       30.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                      Reservation of Rights

       31.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law. If the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended and should not be construed as an

admission as to the validity of any particular claim or a waiver of the Debtors’ rights to

subsequently dispute such claim.



                                                   14
Case 19-80064-TLS        Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25              Desc Main
                                  Document     Page 15 of 21



                                               Notice

       32.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       33.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank]
Case 19-80064-TLS         Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25           Desc Main
                                   Document     Page 16 of 21



       WHEREFORE, the Debtors respectfully request that the Court enter an Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com
                                                    travis.bayer@kirkland.com
                                                    jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors



                                                  16
Case 19-80064-TLS   Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25   Desc Main
                             Document     Page 17 of 21
Case 19-80064-TLS   Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25   Desc Main
                             Document     Page 18 of 21



                                     Exhibit A

                                    Authorities

              Tax Authority Name                              Type
   CITY OF GRAND ISLAND                      Business & Occupation
   CITY OF LINCOLN, NE                       Business & Occupation
   CITY OF LACEY, WA                         Business & Occupation
   Ohio Tax Commission                       Commercial Activity Tax
   DELAWARE SECRETARY OF STATE               Franchise
   CA State Board of Equalization            Other
   MATTRESS RECYCLING COUNCIL                Other
   CO Dept of Revenue                        Other
   IRS - DEPARTMENT OF TREASURY              Other
   ID State Tax Commision                    Other
   IN Dept of Revenue                        Other
   KS Dept of Revenue                        Other
   KY State Treasurer                        Other
   MI Dept of Treasury                       Other
   MN Dept of Revenue                        Other
   ND Office of State Tax Commissioner       Other
   NE Dept of Revenue                        Other
   NM Taxation & Revenue Dept                Other
   Nevada Department of Revenue              Other
   OH Business Gateway                       Other
   OK Tax Commission                         Other
   OR Depart of Revunue                      Other
   SD Dept of Revenue                        Other
   TN Dept of Revenue                        Other
   TX State Controller                       Other
   UT State Tax Commissioner                 Other
   PCA PRODUCTS STEWARDSHIP, INC             Other
   WI Dept of Revenue                        Other
   WYOMING DEPARTMENT OF REVENUE             Other
   AL Depart of Revenue                      Sales & Use
   AZ Dept of Revenue                        Sales & Use
   CA State Board of Equalization            Sales & Use
   City oF Whitefish                         Sales & Use
   CO Dept of Revenue                        Sales & Use
   GA Depart of Revenue                      Sales & Use
   ID State Tax Commision                    Sales & Use
   IL DEPARTMENT OF REVENUE                  Sales & Use
   IN Dept of Revenue                        Sales & Use
   IOWA DEPARTMENT OF REVENUE                Sales & Use
   KS Dept of Revenue                        Sales & Use
   KY State Treasurer                        Sales & Use
   LA Depart of Revenue                      Sales & Use
   MD Depart of Revenue                      Sales & Use
Case 19-80064-TLS   Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25   Desc Main
                             Document     Page 19 of 21



              Tax Authority Name                            Type
   ME Depart of Revenue                       Sales & Use
   MI Dept of Treasury                        Sales & Use
   MISSOURI DEPARTMENT OF REVENUE             Sales & Use
   MN Dept of Revenue                         Sales & Use
   NC Depart of Revenue                       Sales & Use
   ND Office of State Tax Commissioner        Sales & Use
   NE Dept of Revenue                         Sales & Use
   NJ Depart of Revenue                       Sales & Use
   NM Taxation & Revenue Dept                 Sales & Use
   NV Dept of Taxation                        Sales & Use
   OH Business Gateway                        Sales & Use
   OK Tax Commission                          Sales & Use
   PA Depart of Revenue                       Sales & Use
   RI Depart of Revenue                       Sales & Use
   SD Dept of Revenue                         Sales & Use
   TN Dept of Revenue                         Sales & Use
   TX State Controller                        Sales & Use
   UT State Tax Commissioner                  Sales & Use
   WA Dept of Revenue                         Sales & Use
   WI Dept of Revenue                         Sales & Use
   WV Depart of Revenue                       Sales & Use
   WYOMING DEPARTMENT OF REVENUE              Sales & Use
   ARIZONA - Personal Property                Property
   ARIZONA - Real Estate                      Property
   CALIFORNIA - Real Estate                   Property
   CALIFORNIA - Personal Property             Property
   COLORADO - Personal Property               Property
   COLORADO - Real Estateal Estate            Property
   IOWA - Real Estate                         Property
   IDAHO - Personal Property                  Property
   IDAHO - Real Estate                        Property
   ILLINOIS - Real Estate                     Property
   INDIANA - Real Estate                      Property
   INDIANA - Personal Property                Property
   KANSAS - Real Estate                       Property
   KANSAS - Personal Property                 Property
   KENTUCKY - Real Estate                     Property
   KENTUCKY - Personal Property               Property
   MICHIGAN - Real Estate                     Property
   MICHIGAN - Personal Property               Property
   MINNESOTA - Real Estate                    Property
   MISSOURI - Personal Property               Property
   MISSOURI - Real Estate                     Property
   MONTANA - Real Estate                      Property
   MONTANA - Personal Property                Property
   NORTH DAKOTA - Real Estate                 Property
   NEBRASKA - Personal Property               Property

                                         19
Case 19-80064-TLS    Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25   Desc Main
                              Document     Page 20 of 21



               Tax Authority Name                           Type
   NEBRASKA - Real Estate                     Property
   NEW MEXICO - Personal Property             Property
   NEW MEXICO - Real Estate                   Property
   NEVADA - Real Estate                       Property
   NEVADA - Personal Property                 Property
   OHIO - Real Estate                         Property
   OKLAHOMA - Real Estate                     Property
   OKLAHOMA - Personal Property               Property
   OREGON - Real Estate                       Property
   OREGON - Personal Property                 Property
   SOUTH DAKOTA - Real Estate                 Property
   TEXAS - Personal Property                  Property
   TEXAS - Real Estate                        Property
   UTAH - Personal Property                   Property
   UTAH - Real Estate                         Property
   WASHINGTON - Real Estate                   Property
   WASHINGTON - Personal Property             Property
   WISCONSIN - Personal Property              Property
   WISCONSIN - Real Estate                    Property
   WYOMING - Personal Property                Property
   WYOMING - Real Estate                      Property
   Arizona                                    Income
   California                                 Income
   Colorado                                   Income
   Federal                                    Income
   Idaho                                      Income
   Illinois                                   Income
   Indiana                                    Income
   Iowa                                       Income
   Kansas                                     Income
   Kentucky                                   Income
   Michigan - CIT                             Income
   Minnesota                                  Income
   Missouri                                   Income
   Montana                                    Income
   Nebraska                                   Income
   New Mexico                                 Income
   North Dakota                               Income
   Oklahoma                                   Income
   Oregon                                     Income
   Tennessee                                  Income
   Texas                                      Income
   Utah                                       Income
   Wisconsin                                  Income
   Marion, KY                                 Income
   Crittenden County, KY                      Income
   Minerva, OH                                Income

                                         20
Case 19-80064-TLS    Doc 12    Filed 01/16/19 Entered 01/16/19 08:53:25   Desc Main
                              Document     Page 21 of 21



               Tax Authority Name                           Type
   Woodsfield, OH                             Income
   Michigan                                   Income




                                         21
